Citation Nr: 1760089	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  07-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis (RA) of various joints. 
 
2.  Entitlement to service connection for a lung disability, other than pleural thickening, to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1958 to September 1962 and from October 1962 to June 1978.  He was awarded many service awards and medals including the Combat Action Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part, denied service connection for COPD and emphysema and osteoarthritis.

In a December 2010 remand, the Board recharacterized the claim for osteoarthritis, as involving both osteoarthritis and rheumatoid arthritis, and remanded those issues (as well as a lung disability to include COPD and emphysema) for additional development.  In August 2016, the Board remanded these issues again, as well as service connection for a vascular disorder and bilateral calcaneal spurs for further development.

Rating decisions in June 2017 and December 2017 granted service connection for osteoarthritis of the lumbar and cervical spine, pleural thickening (a lung disability), peripheral vascular disease of the bilateral lower extremities, and bilateral calcaneal spurs.  Accordingly, these issues are no longer on appeal.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  RA did not have onset in service and is not otherwise related to service, including from presumed exposure to herbicide agents.

2.  COPD did not have onset during service and is not otherwise related to service, including from exposure to asbestos, radiation, or herbicide agents.
CONCLUSIONS OF LAW

1.  The criteria for service connection for RA are not met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a lung disability, other than pleural thickening, to include COPD and emphysema, are not met.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  Standard letter sent to the Veteran in April 2004, May 2005, March 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The Veteran's post-service VA and private treatment records have been obtained.  

This appeal was remanded in August 2016, in pertinent part, to obtain additional VA examinations for the claimed RA and lung disabilities.  Part of the Board's remand directives instructions to obtain an opinion as to whether the Veteran's claimed disabilities were related to service and as to whether any of his service-connected conditions had caused or aggravated the COPD or RA.  The Veteran was provided a series of examinations in March 2017 and November 2017.  The examination reports contain opinions as to whether the RA and COPD are related to service, but they do not address the theory of secondary service connection.  The Board finds however, that there has been substantial compliance with the directives and that to remand the claims for the opinions on secondary causation would only undue further delay.

In reaching this conclusion, the Board notes that neither the Veteran nor his representative has ever asserted there is a causal relationship between the Veteran's service-connected conditions and the claimed COPD or RA.  Even in arguments submitted subsequent to the post-remand VA opinions, such a relationship has not been suggested.  See Appellate Briefs dated in October 2017 and in November 2017.  Furthermore, there is no evidence suggesting such a causal relationship.  Therefore, the Board finds there has been substantial compliance with the Board's remand insomuch as the August 2016 Board remand directives were overly broad and not required by the Board at the time they were made.  A remand for an addendum to obtain such opinions would serve no useful purposes other than to delay the claim.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The Veteran's representative has raised issue with the adequacy of these examinations; however, the Board finds that they are adequate.  The examinations and opinions are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, as well as the Veteran's lay testimony, and describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  38 C.F.R. §§ 3.307, 3.309 (2017).  Rather, service connection based on exposure may be established only if a current disability is shown by the evidence to be related to the exposure during service.

Asbestos Exposure

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos 1) require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  Id.

In short, service connection cannot be granted for COPD and RA on a presumptive basis due to asbestos exposure.  Such a finding, however, does not preclude direct service connection based on actual exposure.  See Combee v. Brown, 34 F.3d 1039 (1994).

Radiation Exposure

Applicable law provides that service connection for a condition claimed as due to radiation exposure can be established in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Second, in the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device.  "Onsite participation" means presence at the test site, or performance of military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test, during an official operational period of an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).  The diseases referred to in the regulation do not include RA or COPD.  Id.  

Finally, other "radiogenic" diseases, such as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more (for most of the listed diseases) after service in an ionizing radiation exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  "Radiogenic diseases" under this regulation do not include RA or COPD.  38 C.F.R. § 3.311(b).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding.  38 C.F.R. § 3.311(b)(4).

Herbicide Exposure

The Veteran is presumed to have been exposed to certain herbicide agents (sometimes called "Agent Orange") because he has verified service in the Republic of Vietnam, during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, RO and COPD are not one of the enumerated chronic diseases presumptively associated with herbicide agent exposure.  38 C.F.R. §§ 3.307, 3.309(e).  Thus, service connection cannot be granted on a presumptive basis.  Such a finding, however, does not preclude direct service connection based on actual exposure.  See Combee.

In rendering a decision on appeal, the Board must analyze the credibility and probative values of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C. § 5107(b).  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.  RA

The Veteran asserts that his RA of the knees, right shoulder, right ankle, wrists, elbows, and hands is related to service.

The Veteran was diagnosed with RA in 1986.  He presented with acute onset of pain in the right shoulder, which later progressed to involve his hands, feet, wrists, knees, hips, elbows, and back.  

The Veteran was afforded a series of VA examinations in March 2017 and November 2017 to determine which joints were affected by arthritis and to determine which type of arthritis it was - osteoarthritis (degenerative) or RA (an autoimmune disease).

The March 2017 examiner indicated RA was diagnosed in both feet and hands in 1998.  The examiner did not opine as to whether these conditions were related to service, but indicated the Veteran had a long history of RA dating back to at least the early 1990s.

In November 2017 the Veteran was afforded VA examinations of his back, neck, shoulders, arms, elbows, forearms, knees, lower legs, feet and hands.  At the thoracolumbar and cervical spine examinations, an examiner indicated that the Veteran has osteoarthritis in the cervical and lumbar spine, as opposed to RA.  The Veteran was subsequently granted service connected for osteoarthritis of the lumbar spine and cervical spine.  

At the shoulder examination, the examiner noted that STRs showed several complaints of "shoulder" pain in service.  The examiner illustrated that pains in service were localized not to the shoulder joint but to the upper back between the shoulder blades or in the trapezius and rhomboid muscles; therefore, no true shoulder joint condition was treated in the service.  The examiner noted that at a December 1989 examination his shoulders were evaluated and the history indicated that the shoulder pains started in 1986 as part of multiple joint pains that were diagnosed as RA.  Notably, a bone scan in 1987 showed uptake in the hands and feet but not in the shoulders.  In response to an examination in February 1970 that claimed the Veteran "probably" had arthritis, the examiner determined that there were no records of actual examination findings that would support a finding of arthritis.  Not until 1986 when the Veteran was diagnosed with RA were there any true complaints of shoulder pain.  The examiner concluded that it was less likely than not that the Veteran's shoulder conditions were caused by service and it was more likely than not they were caused by RA.

The examiner reviewed the Veteran's STRs for complaints or treatment for knees, elbows, feet, and hands.  Complaints for the knees were not found until he was diagnosed with RA of the knees in 1986.  Complaints of some thumb pain were made in June 1977 but this was related to a work incident and heavy pushing.  A bone scan in January 1987 showed an abnormal uptake in the hands and feet.  The RA diagnosed in 1986 involved the hands and other joints.

STRs showed a foot injury from January 1968, which was diagnosed as a tendon strain.  No further treatment was provided in the remaining 10 years of service.  The bone scan in January 1987 reported increased uptake in the feet.  X-rays in 2005 were the first foot X-rays and they reported bilateral posterior and inferior calcaneal spurs, as well as mild arthritic changes.  The arthritis seen in the X-rays is most consistent with RA rather than osteoarthritis.  This condition was first diagnosed in 1986 and the examiner concluded that it was less likely than not that it was a problem while in the service.

There are no STR symptoms of plantar fasciitis noted which would be the likely condition associated with plantar calcaneal spurs.  With the spurs diagnosed nine years after the service and with no symptoms of plantar fasciitis noted in the service, the examiner concluded that it was less likely than likely that his heel spurs were service related.

STRs indicate the Veteran was seen and treated for musculoskeletal problems while in service but these problems were always related to a readily identified injury, strain, or other incident.  He did not have symptoms consistent with RA until well after he retired in June 1978.  For example, he was seen for right wrist and elbow pain in 1970 while in service, but this resolved and did not appear to be due to RA.  He was also seen in 1977 for a sprained right thumb that was also directly related to a trauma, not due to RA.  In addition, the Veteran has service-connected osteoarthritis in his neck and back, which is traceable to injuries and symptoms that existed while in service.  His RA symptoms did not begin until over eight years after he was released from active service.  Notably, his RA symptoms began acutely, not gradually.

Private treatment records and additional VA treatment records show the Veteran has received treatment for his condition; however, they do not include etiological opinions supporting a link of RA to service.

The Veteran is presumed to have been exposed to herbicide agents during his service in Vietnam.  As noted, however, service connection is not warranted for RA on a presumptive basis due to herbicide exposure.  There otherwise is no competent evidence linking the Veteran's current RA directly to service, to include as a result of actual herbicide exposure.  No competent evidence or opinion has been provided to support the proposition that the Veteran's presumed exposure to Agent Orange caused his RA.  Further, a VA examiner has opined that it is less likely as not that RA was caused by or a result of service.  The physician explained that on review of the claims file, there was no evidence that the Veteran was treated for RA, or that RA manifested, during his period of service.  The examiner also discussed why the notation of arthritis in the service treatment records was inadequate to support a clinical diagnosis of RA.  In other words, RA was not 'noted' in service.

The preponderance of the evidence also demonstrates that RA was not noted in service or to a degree of 10 percent within 1 year of separation.  This includes the lack of any service treatment records showing RA, as well as the normal service discharge examination, the absence of any evidence of RA within 1 year of separation, and other evidence indicating that it was first diagnosed in 1986.  The VA examiner also indicated that the RA symptoms began many years after service discharge, and that the symptoms noted in service were not consistent with RA.  The examiner explained that there were no records of actual examination findings that would support a finding of arthritis, and the single notation of arthritis in 1970, did not adequately establish a clinical diagnosis of arthritis.  The VA examiner's opinion reflects consideration of the Veteran's in-service and post-service clinical history and his lay testimony.  Therefore, service connection cannot be awarded on a presumptive basis under 38 C.F.R. § 3.303 (b) or 3.307, 3.309.

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this regard, the Veteran has stated that he suffered from pain throughout his military service due to combat and the nature of his construction job.  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, even though the Veteran is competent to report the continuity of symptoms of joint pain since an injury in service, determining the presence of RA is a complex medical question that exceeds the realm of personal lay opinion.  That is, a competent medical opinion is necessary to diagnose arthritis and to determine if its etiology is osteoarthritis (degenerative) or RA (an autoimmune disease).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran is competent to describe his onset of pain and the continuity of symptoms over time.  However, he has not shown that he is qualified through education, training, or experience to diagnose or determine the etiology of RA.  His pain could come from a variety of sources (i.e. degenerative, autoimmune, cancer) and different types of pain have different etiologies.

In contrast, the VA examiner is a physician who reviewed the claims file, considered the reported history and provided rationale to support his conclusions.  The examiner used his expertise in reviewing the facts of this case and determined that the current RA did not onset during the Veteran's period of service, or for many years thereafter.  It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current RA was related to causes other than service.  The March 2017 and November 2017 VA medical opinions are competent and persuasive evidence to establish that the Veteran does not have RA related to active service and are more probative than the Veteran's lay assertions.  The examiners based their opinions on their clinical experience and medical expertise, review of the literature and established medical principles, interviews with the Veteran, and their clinical presentation and history.  The Board finds these examiner's opinions highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for RA of any joint.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Service connection not warranted.

B.  Lung Disability

In February 2004 the Veteran submitted a claim for service connection for lung damage.  STRs indicate the Veteran was treated for pleurisy in January 1969 and evidence of pleural thickening was seen on a CT scan completed in 2016.  This lung condition was granted service connection in a June 2017 rating decision.  The discussion below addresses whether service connection is warranted for a lung disability, other than service-connected pleurisy.

The Veteran has reported that he was screened every year for his lung disability and has attributed his COPD and emphysema to asbestos siding he removed while aboard a ship, as well as exposure to radiation in service.  See March 2011 Radiation Risk Activity Information Sheet.  As noted, service connection is not warranted on a presumptive basis but such a finding does not preclude direct service connection based on actual exposure.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for the Veteran's COPD.

STRs do not show the Veteran was treated for COPD in service.  Reports of medical examination consistently show normal clinical evaluations for his lungs and chest, including his enlistment examination in November 1958, reenlistment and periodic examinations in October 1962, August 1968, September 1970, July 1972, and June 1974, as well as his discharge examination in May 1978.

The Veteran worked construction while in the Navy and it is conceded that he was exposed to asbestos while in the service.  Records of occupational exposure to ionizing radiation while stationed at the Nevada Test Site show a lifetime total exposure of 00.085 rem.  Also while in service, he was diagnosed with an episode of pleurisy in January 1969 and had chest wall pain in 1977.

The Veteran was diagnosed with COPD in December 1998, more than 20 years after service.  

The Veteran was afforded VA examinations in March 2005 and October 2015.  The March 2005 examiner determined that the in-service diagnosis of pleurisy was not related to his current diagnosis of mild emphysema.  Although exposure to asbestos was mentioned, the examiner did not opine as to the relationship between in-service asbestos exposure and the Veteran's current lung disabilities.  The October 2015 examiner simply indicated that COPD was not associated with asbestos exposure and that it was more likely related to the Veteran's history of smoking.  Both of these examinations were deemed insufficient by the Board.

The Veteran was afforded another VA examination in March 2017 where it was determined that the Veteran has COPD in addition to his pleural thickening.  The examiner opined that the COPD is not related to service.  Rather, the examiners determined that the Veteran's COPD is most likely related to smoking while in service and the mild worsening of COPD over the years reflects the normal progression of the disease, along with age related decline in lung function.  They reviewed current literature and there was no current evidence linking COPD with any of the asbestos, pesticides, etc., that he was exposed to in the Navy and in Nevada other than cigarette smoke.  Hence, they concluded that the COPD was less likely to have any connection to the asbestos-related pleural thickening.  The examiner supported their conclusions with cogent rationale.

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  In this regard, the Veteran has stated that COPD is due to service because he was exposed to asbestos and radiation.

However, determining the presence of COPD and its etiology are complex medical questions that exceed the realm of personal lay opinion.  Notably, the Veteran cannot self-diagnose asbestosis because it requires a chest X-ray and diagnosing COPD generally requires the use of a spirometer.  Therefore, a competent medical opinion is necessary to diagnose COPD and determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to diagnose COPD or give a competent medical opinion on its etiology, including whether it is due to asbestosis.

The March 2017 VA medical opinion is competent and persuasive evidence to establish that the Veteran does not have COPD related to a period of service, including as a result of exposure to herbicide agents or radiation.  The examiners based their opinion on their clinical experience and medical expertise in the field of pulmonology, review of the literature and established medical principles, interview with the Veteran and his clinical presentation and history.  The Board thus finds this opinion highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

In short, the competent and probative evidence of record fails to show COPD had onset in, or is otherwise related to service in any way.  Therefore, service connection for COPD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for RA of various joints is denied.

Service connection for a lung disability, other than pleural thickening, to include COPD and emphysema, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


